Citation Nr: 1205325	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Strained tendon, right knee, occurred during the Veteran's active duty service and cannot be reasonably disassociated therefrom.

2.  Strained tendon, left knee, occurred during the Veteran's active duty service and cannot be reasonably disassociated therefrom.

3.  A right ankle sprain occurred during the Veteran's active duty service and cannot be reasonably disassociated therefrom.


CONCLUSIONS OF LAW

1.  Strained tendon, right knee, was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2011).

2.  Strained tendon, left knee, was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2011).

3.  A right ankle sprain was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims herein.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran with respect to above captioned claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from June 2003 to June 2007.  As part of Benefits Delivery at Discharge Program, the Veteran submitted a claim of entitlement to service connection for a right knee, a left knee, and a right ankle disorder in February 2007.  In August 2007, all three of the Veteran's claims were denied.  Thereafter, he perfected an appeal, and the claims have been certified to the Board for appellate review.

Generally, service connection may be granted for disability due to a disease or injury, which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

According to a September 2006 service treatment report, the Veteran presented with complaints of right knee and right ankle pain three days after he wrecked his dirt bike.  Specifically, the Veteran stated that, during a jump, his right foot dorisflexed, and he was thrown from the dirt bike.  The Veteran denied seeking medical treatment at the time of the incident.  He stated that his right knee and right ankle hurt when twisting or turning, and that there was pain along the lateral aspect of his right ankle and right knee.  The Veteran complained of increased pain with walking up and down stairs.  After a physical examination, the assessment was hyperflexed right ankle, with persistent pain on the posterior aspect of the foot, and right knee pain in the lateral aspect.

In January 2007, the Veteran underwent an optometry examination.  The examination report included a list of the Veteran's current "problems," which included "tendonitis," injuries/accidents," and "ankle sprain Achilles tendon."  These current problems were echoed in a March 2007 immunizations clinical report.

Also in January 2007, the Veteran underwent a discharge examination.  The findings from a clinical evaluation were not shown on the examination report, to include the Veteran's musculoskeletal system or lower extremities.  A contemporaneous report of medical history demonstrated that the Veteran endorsed "foot trouble," "swollen or painful joint(s)," and "knee trouble."  In the section of the report that provided the Veteran the opportunity to elaborate on the endorsed symptoms, he reported that he wrecked his dirt bike on September 17, 2006, and that he was provided a diagnosis of bruised tendon, which he claimed "still hurt."  He also stated that the dirt bike accident resulted in a knee injury, and that he could not bend that knee; right versus left was not specified.  Further, in a report of medical assessment, the Veteran asserted that his medical condition was "worse" compared to his last physical examination.  Specifically, the stated that he experienced "random pain and popping" in his right knee and right ankle.

As discussed above, the Veteran submitted claims of entitlement to service connection for a right knee, a left knee, and a right ankle disorder in February 2007 as part of the Benefits Delivery at Discharge Program.  Therein, the Veteran indicated that each of these disorders onset on September 17, 2006, and that he received treatment within three days.  He also indicated that he "re-injured" his ankle and knee on "numerous" occasions while doing organized physical training.

Pursuant to his February 2007 claims, the Veteran was provided a VA examination in March 2007.  Prior to a physical examination, the Veteran complained of muscle pain and muscle weakness in his right knee.  He also complained of joint pain, joint stiffness, and limited motion in his right knee, left knee, and right ankle.  He stated that these symptoms were worse with walking up stairs, running, and riding a bike, but better with rest.  The Veteran reported that these symptoms were consequent to a September 2006 dirt bike accident.  After physical and radiological examinations, the diagnoses were strained tendon, bilateral knee, and right ankle sprain.

In sum, with respect to his right knee and right ankle, the Veteran received inservice treatment for a hyperflexed right ankle, with persistent pain on the posterior aspect of the foot, and right knee pain in the lateral aspect, following a September 2006 dirt bike accident.  Subsequent inservice treatment reports demonstrated ongoing diagnoses of tendonitis and an ankle sprain.  Further, the Veteran's right knee and right ankle symptoms persisted throughout his active duty service.  Specifically, during the January 2007 discharge examination, the Veteran complained of "foot trouble," "swollen or painful joint(s)," and "knee trouble," symptoms that he reported were present since the September 2006 dirt bike accident.  Moreover, as a result of the March 2007 VA examination (which occurred during his active duty service), the diagnoses were sprained tendon, right knee, and sprained right ankle.  As such, the Board finds that the Veteran experienced chronic inservice right knee and right ankle disorders.  38 C.F.R. § 3.303.

With respect to his left knee, the Veteran did not receive inservice treatment for left knee symptoms consequent to the September 2006 dirt bike accident.  However, the Veteran complained of left knee joint pain, joint stiffness, and limited motion during the March 2007 VA examination (which occurred during his active duty service).  The Veteran reported that these symptoms occurred as a result of the September 2006 dirt bike accident.  Subsequent to physical and radiological examinations, the diagnosis was sprained tendon, left knee.  As such, the Board also finds that the Veteran experienced a chronic inservice left knee disorder.  Id.

Now that the Board has determined that the Veteran experienced a chronic inservice right knee disorder, left knee disorder, and right ankle disorder, the Board must address whether the evidence of record demonstrated current diagnoses of those disorders.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board acknowledges the presence of VA treatment records dated after the Veteran's June 2007 service discharge and a July 2009 VA examination report, both of which demonstrated findings of right knee, left knee, and right ankle pain, without  specific diagnoses.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With that said, however, the March 2007 VA examination occurred during the Veteran's active duty service and during the pendency of this appeal.  This is so because the Veteran participated in the Benefits Delivery at Discharge Program, through which he submitted the above-captioned claims in February 2007.  As a result of the March 2007 VA examination, the diagnoses were sprained tendon, right and left knee, and sprained right ankle.  As such, the Board finds that the evidence of record included current diagnoses of a right knee disorder, a left knee disorder, and a right ankle disorder.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

Although the evidence of record did not include a competent etiological opinion relating the Veteran's right and left knee sprained tendons and sprained right ankle to his active duty service, service connection connotes many factors, but basically means that the facts, shown by evidence, establish that a particular injury was incurred coincident with military service.  38 C.F.R. § 3.303.  This may be accomplished by affirmatively showing inception during that service.  Id.  

The evidence of record clearly demonstrated that the Veteran's "current" right and left knee sprained tendons and "current" sprained right ankle were incurred during his active duty service.  Given that there is no evidence of record that disassociated the Veteran's right and/or left knee sprained tendons and/or his sprained right ankle from his active duty service, the Board finds that the evidence is at least in equipoise.  Therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted for sprained tendon, right knee; sprained tendon, left knee; and sprained right ankle.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for strained tendon, right knee, is granted.

Service connection for strained tendon, left knee, is granted.

Service connection for right ankle sprain is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


